        Case 1:19-cv-00945-RDM Document 167 Filed 09/30/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 NILAB RAHYAR TOLTON et al., on behalf of
 themselves and all others similarly situated,

                 Plaintiffs,

         v.                                             Civil Action No. 19-945 (RDM)

 JONES DAY, a General Partnership,

                Defendant.


                       PLAINTIFFS’ MOTION TO WITHDRAW
                   PAUL BLANKENSTEIN AS COUNSEL OF RECORD

       Pursuant to Local Rule 83.6(c), the undersigned hereby respectfully request that Paul

Blankenstein be permitted to withdraw as Plaintiffs’ counsel in this matter. There is good cause

for this Motion, as follows:

       1.      Mr. Blankenstein is no longer associated with Sanford Heisler Sharp, LLP,

               effective September 30, 2020;

       2.      Plaintiffs’ other attorneys of record will continue to serve as counsel for Plaintiffs;

       3.      Mr. Blankenstein’s withdrawal will not delay the proceedings in this matter;

       4.      Mr. Blankenstein is not asserting a retaining or charging lien;

       5.      Plaintiffs will not be prejudiced in any way by the granting of this motion;

       6.      The Named Plaintiffs have been notified of Mr. Blankenstein’s departure from

               Sanford Heisler Sharp, LLP, and will be served a copy of this Motion.



                                                    Respectfully submitted,

Date: September 30, 2020                             /s/ Kate Mueting
Case 1:19-cv-00945-RDM Document 167 Filed 09/30/20 Page 2 of 2




                                Kate Mueting (DC Bar No. 988177)
                                SANFORD HEISLER SHARP, LLP
                                700 Pennsylvania Avenue, SE, Ste 300
                                Washington, D.C. 20003
                                Telephone: (202) 499-5206
                                Facsimile: (202) 499-5199
                                kmueting@sanfordheisler.com

                                Deborah K. Marcuse (D.C. Bar No. 995380)
                                SANFORD HEISLER SHARP, LLP
                                111 S. Calvert Street, Ste. 1950
                                Baltimore, MD 21202
                                Telephone: (410) 834-7415
                                Facsimile: (410) 834-7425
                                dmarcuse@sanfordheisler.com

                                David W. Sanford (DC Bar No. 457933)
                                Russell L. Kornblith*
                                SANFORD HEISLER SHARP, LLP
                                1350 Avenue of the Americas, 31st Floor
                                New York, NY 10019
                                Telephone: (646) 402-5650
                                Facsimile: (646) 402-5651
                                dsanford@sanfordheisler.com
                                rkornblith@sanfordheisler.com

                                *admitted pro hac vice

                                Attorneys for Plaintiffs, the Proposed Classes,
                                and the Proposed Collective
